     Case 2:20-cv-01269-APG-DJA Document 3 Filed 07/10/20 Page 1 of 3



1                               UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     JAMES SAULS,                                         Case No. 2:20-cv-01269-APG-DJA
4                                            Plaintiff                    ORDER
5            v.
6     CORE CIVIC, et al.,
7                                       Defendants
8
9    I.     DISCUSSION

10          On July 8, 2020, Plaintiff, an inmate in the custody of the Nevada Southern

11   Detention Center (“NSDC”), submitted a civil rights complaint under 42 U.S.C. § 1983

12   and filed an application to proceed in forma pauperis. (ECF Nos. 1-1, 1). Plaintiff’s

13   application to proceed in forma pauperis is incomplete. Plaintiff has not submitted an

14   inmate account statement. If Plaintiff has not been at the NSDC facility a full six-month

15   period, Plaintiff must still submit an inmate account statement for the dates he has been

16   present at the facility.

17          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin

18   a civil action in this Court may apply to proceed in forma pauperis in order to file the civil

19   action without prepaying the full $400 filing fee. To apply for in forma pauperis status, the

20   inmate must submit all three the following documents to the Court:

21          (1) a completed Application to Proceed in Forma Pauperis for Inmate, this

22          Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on

23          page 3),

24          (2) a Financial Certificate properly signed by both the inmate and a prison or jail

25          official (i.e. page 4 of this Court’s approved form), and

26          (3) a copy of the inmate’s prison or jail trust fund account statement for the

27   previous six-month period. . If Plaintiff has not been at the facility a full six-month

28   period, Plaintiff must still submit an inmate account statement for the dates he has been
     Case 2:20-cv-01269-APG-DJA Document 3 Filed 07/10/20 Page 2 of 3



1    present at the facility.
2            Accordingly, the Court denies Plaintiff’s application to proceed in forma pauperis
3    (ECF No. 1) without prejudice because the application is incomplete. The Court will grant
4    Plaintiff a one-time extension to file a fully complete application to proceed in forma
5    pauperis containing all three of the required documents. Plaintiff will file a fully complete
6    application to proceed in forma pauperis on or before September 8, 2020. Absent
7    unusual circumstances, the Court will not grant any further extensions of time. If Plaintiff
8    is unable to file a fully complete application to proceed in forma pauperis with all three
9    required documents on or before September 8, 2020, the Court will dismiss this case
10   without prejudice for Plaintiff to file a new case with the Court when Plaintiff is able to
11   acquire all three of the documents needed to file a fully complete application to proceed
12   in forma pauperis.
13           To clarify, a dismissal without prejudice means Plaintiff does not give up the right
14   to refile the case with the Court, under a new case number, when Plaintiff has all three
15   documents needed to submit with the application to proceed in forma pauperis.
16   Alternatively, Plaintiff may choose not to file an application to proceed in forma pauperis
17   and instead pay the full filing fee of $400 on or before September 8, 2020 to proceed with
18   this case. The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but the
19   Court will not file the complaint unless and until Plaintiff timely files a fully complete
20   application to proceed in forma pauperis with all three documents or pays the full $400
21   filing fee.
22   II.     CONCLUSION
23           For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed
24   in forma pauperis (ECF No. 1) is denied without prejudice to file a new fully complete
25   application to proceed in forma pauperis with all three documents.
26           IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the
27   approved form application to proceed in forma pauperis by an inmate, as well as the
28   document entitled information and instructions for filing an in forma pauperis application.



                                                 -2-
     Case 2:20-cv-01269-APG-DJA Document 3 Filed 07/10/20 Page 3 of 3



1            IT IS FURTHER ORDERED that on or before September 8, 2020, Plaintiff will
2    either pay the full $400 filing fee for a civil action (which includes the $350 filing fee and
3    the $50 administrative fee) or file with the Court:
4            (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
5            Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
6            signatures on page 3),
7            (2) a Financial Certificate properly signed by both the inmate and a prison or jail
8            official (i.e. page 4 of this Court’s approved form), and
9            (3) a copy of the inmate’s prison or jail trust fund account statement for the
10   previous six-month period. If Plaintiff has not been at the facility a full six-month period,
11   Plaintiff must still submit an inmate account statement for the dates he has been present
12   at the facility.
13           IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
14   application to proceed in forma pauperis with all three documents or pay the full $400
15   filing fee for a civil action on or before September 8, 2020, the Court will dismiss this
16   action without prejudice for Plaintiff to refile the case with the Court, under a new case
17   number, when Plaintiff has all three documents needed to file a complete application to
18   proceed in forma pauperis.
19           IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
20   (Docket No.1-1) but will not file it at this time.
21           DATED: July 10, 2020
22
23                                                UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28



                                                   -3-
